HHSTON, J.
This is an action to foreclose a mortgage. At the end of the conclusions of law found by the district court, the following words appear: “It is ordered that, after deducting the payment to the sheriff, that the balance of the proceeds of sale be paid into court, and distributed, by and -through the clerk, in the foregoing order, and that judgment and decree be entered herein in accordance with the foregoing findings. Done in open court this eighth day of December,, *5181894. [Signed] W. G. Piper, Judge.” This is not a judgment, as bas been repeatedly decided by this court, following uniform decisions of the supreme court of California upon identical statutes. (Durant v. Comegys, 3 Idaho, 67, 35 Am. St. Rep. 267, 26 Pac. 755; Gray v. Cederholm, 2 Idaho, 34, 3 Pac. 12; Meysan v. Chabrie (Cal.), 7 Pac. 634; Stebbins v. Savage, 5 Mont. 253, 5 Pac. 278; Gray v. Palmer, 28 Cal. 416; McNevin v. McNevin, 11 Pac. C. L. J. 92; Thomas v. Anderson, 55 Cal. 43; Schroder v. Schmidt, 71 Cal. 399, 12 Pac. 302; and many others.) Appeal dismissed with costs.
Morgan, C. J., and Sullivan, J., concur.